Order entered October 8, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00641-CV

            ARTURO HERNANDEZ AND ALICE MA, Appellants

                                         V.

                      BIG D CONCRETE, INC., Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-06748-2018

                                     ORDER

      The clerk’s record in this appeal has not been filed because appellants have

not paid the fee. By letter dated September 25, 2020, we directed appellants to file,

within ten days, written verification that either they had paid or made arrangements

to pay the fee or are entitled to proceed without payment of costs. Although we

cautioned that failure to do so could result in dismissal of the appeal without

further notice, to date they have not complied. See TEX. R. APP. P. 37.3(b).

Accordingly, we ORDER appellants to file the requested verification no later
than October 19, 2020. We again caution appellants that failure to comply may

result in dismissal of the appeal without further notice. See id.

                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE